oO So NN Dn WwW FS W WN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 20-10752-abl Doc 20 Entered 05/20/20 05:13:00 Page 1of5

LENARD E. SCHWARTZER
2850 S. Jones Blvd, Ste. 1

Las Vegas, Nevada 89146

(702) 307-2022

TRUSTEE
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
In re Case No. BK-S 20-10752-ABL
JIMENEZ ARMS, INC., IN PROCEEDINGS UNDER CHAPTER 7
TRUSTEE'S NOTICE OF ASSETS AND
NOTICE TO FILE CLAIMS
Debtor

 

NOTICE IS HEREBY GIVEN, pursuant to Bankruptcy Rule 3002(c)(5), that the Trustee has
found assets in this bankruptcy estate from which a payment of a dividend appears possible. Any
creditor holding a claim against the above-entitled estate may file a proof of claim in the Office of
the Clerk of the Bankruptcy Court, 300 Las Vegas Boulevard South, Las Vegas, Nevada
89101.

NOTICE IS FURTHER GIVEN that, pursuant to Local Bankruptcy Rule 2002(a)(7), to be
considered for a dividend in accordance with the Rule, a proof of claim must be filed within ninety
(90) days after the date of mailing of this notice. The last date to file claims is August 18. 2020.

NOTICE IS FURTHER GIVEN that, pursuant to Local Bankruptcy Rule 2002(a), after the
expiration of the claims bar date in a Chapter 7 case, all notices required by Fed R. Bank P. 2002(a),
except Fed. R. Bank. P. 2002(a)(4), may be mailed only to creditors whose claims have been filed
with the Clerk of the Court and to creditors, if any, who are permitted to file claims by reason of an
extension granted under Fed. R. Bank. P. 3002(c)(6).

DATED: May 20, 2020

/s/ Lenard E. Schwartzer

 

Lenard E. Schwartzer, Trustee

NOTE: CLAIMS ARE TO BE FILED AT THE U.S. BANKRUPTCY COURT,
300 LAS VEGAS BOULEVARD SOUTH, LAS VEGAS, NEVADA 89101
CLAIMS NOT FILED BY THE BAR DATE ARE GENERALLY NOT ALLOWED

 
Co eS JN NH WT FP WY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 20-10752-abl

Doc 20 Entered 05/20/20 05:13:00 Page 2of5

BLANK PAGE

 
Case 20-10752-abl Doc 20 Entered 05/20/20 05:13:00 Page 30f5

Fill in this information to identify the case:

Debtor 1

 

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the: District of

Case number

 

 

 

Official Form 410:

 

Proof of Claim 04/19

 

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Fiters must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

 

a Identify the Claim

1.

Who is the current
creditor?

 

Name of the current creditor (the person or entity to be paid for this claim)

Other names the creditor used with the debtor

 

 

Has this claim been
acquired from U1 No

 

 

 

 

 

 

someone else? C) Yes. From whom?
3. Where should notices § Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
and payments to the different)
creditor be sent?
Federal Rule of Name Name
Bankruptcy Procedure
(FRBP) 2002(g)
Number Street Number Street
City State ZIP Code City State ZIP Code
Contact phone Contact phone
Contact email Contact email
Uniform claim identifier for electronic payments in chapter 13 (if you use one):
4. Does this claimamend () No

one already filed? UJ Yes. Claim number on court claims registry (if known) Filed on

MM /DD / YYYY

 

 

 

. Doyouknowifanyone (] No

else has filed a proof tor fli
Of claim for this'claim? LJ Yes. Who made the earlier filing?

 

Official Form 410 Proof of Claim page 1

 
Case 20-10752-abl Doc 20 Entered 05/20/20 05:13:00 Page 4of5

a -- Information About the Claim as of the Date the Case Was Filed

you use to identify the
debtor?

6. Doyouhave any number () No

() Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor:

 

7. How much is the claim?

$

. Does this amount include interest or other charges?
U No

CI Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2)(A).

 

8. What is the basis of the
claim?

Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.

Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001{c).

Limit disclosing information that is entitled to privacy, such as health care information.

 

 

9, {s all or part of the claim
secured?

CI No

LJ Yes. The claim is secured by a lien on property.

Nature of property:

(2 Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
Attachment (Official Form 410-A) with this Proof of Claim.

C) Motor vehicle

(2 Other. Describe:

 

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property:
Amount of the claim that is secured:  $

Amount of the claim that is unsecured: $. (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition:  §.

 

 

right of setoff?

 

Cl Yes. Identify the property:

Annual Interest Rate (when case was filed) %
() Fixed
2 Variable
10. Is this claim basedona (] No
lease?
CJ Yes. Amount necessary to cure any default as of the date of the petition. $
11. Is this claim subjecttoa (] No

 

 

Official Form 410

Proof of Claim page 2

 
Case 20-10752-abl Doc 20 Entered 05/20/20 05:13:00 Page 5of5

 

11 U.S.C. § 507(a)?

A claim may be partly
priority and partly
nonpriority. For example,
in some categories, the
law limits the amount
entitled to priority.

 

12. Is all or part of the claim (J No
entitled to priority under

 

QQ) Yes. Check one: Amount entitled to priority
C] Domestic support obligations {including alimony and child support) under
11 U.S.C. § 507(a)(1)(A) or (a)(1)(B). $
U2 Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
personal, family, or household use. 11 U.S.C. § 507(a)(7). $.
C) Wages, salaries, or commissions (up to $13,650") earned within 180 days before the
bankruptcy petition is filed or the debtor's business ends, whichever is earlier. $
11 U.S.C. § 507(a){4).
C) Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8). $.
CI Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $
(2) Other. Specify subsection of 11 U.S.C. § 507(a){__) that applies. $

* Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

Sign Below

The person completing
this proof of claim must
sign and date it.

FRBP 9011({b).

If you file this claim
electronically, FRBP
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
is.

A person who files a
fraudulent claim could be
fined up to $500,060,
imprisoned for up to 5
years, or both.

18 U.S.C. §§ 152, 157, and
3571.

 

Check the appropriate box:

Q tam the creditor.

Q tam the creditors attorney or authorized agent.

() am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
(} lama guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

{ understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executedondate —
MM? DD 7 YYYY

 

Signature

Print the name of the person who is completing and signing this claim:

 

 

 

 

 

Name

First name Middle name Last name
Title
Company

Identify the corporate servicer as the company if the authorized agent is a servicer.
Address

Number Street

City State ZIP Code
Contact phone Email

 

 

Official Form 410

Proof of Claim page 3

 

 
